DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on November 15, 2022.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20221207 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2015/0100894) in view of Seniak et al. (US 2016/0373393).

Claims 1, 13, 17
Kumar discloses:
a user interface (UI) (user interface, see [0106]);
receiving, by the messaging server (server, see [0062]), an electronic message (electronic email message, EMM, see [0062, 0097]) addressed to an inbox of the user (user email address, see [0076]), said electronic message comprising digital content (content, see [0098]);
analyzing (parsed to identify content, see [0098]), via the messaging server, said electronic message based on said content preference information, and based on said analysis, determining that the digital content included in said electronic message contains data that corresponds to the type of content identified by said content preference information (identify content types, e.g. image I1, text T1, link L2, see [0099, 0106]),
Kumar does not disclose:
receiving… content;                                                                                                                                 
annotating… information;
communicating… content.
Seniak teaches:
receiving, at a messaging server (server, see [0005]) over a network, content preference information (predefined criteria, see [0005]) from a user interface (UI) of a messaging application operating on a device of a user (client, see [0028]) and in communication with the messaging server (server, see [0026]), said content preference information identifying a user-specified interest in a type of content (e.g. professional information, biographical information, contact information, publications, communications statistics, photograph, see [0092, 0109]);
annotating, via the messaging server, said electronic message (generating a modified electronic message, see [0005, 0092]) based on said determination, said annotation comprising modifying said electronic message prior to transmission to said inbox (message is processed before provided to the user, see [0028, 0114]) by adding a content type tag (supplemental information, see [0005, 0092]) to the electronic message indicating that said digital content corresponds to said content preference information (predefined criteria, see [0005]);
communicating, via the messaging server, said modified message (modified electronic message, see [0005, 0092]) including the added content type tag (supplemental information, see [0005, 0092]) to said inbox (inbox folder, see [0040]) for visual display (displaying, see [0028]) at an inbox UI of the messaging application, said communication causing the modified message to be displayed in the inbox UI in a manner that visually differentiates said modified message (e.g. highlighting or marking the supplemental information, see [0095]) from other messages in the inbox that do not contain content corresponding to said type of content (object containing the supplemental information is presented in the message header, e.g. photograph, see [0100, 0109]), said visual differentiation comprising the modified message display including visible information indicating that the electronic message contains data corresponding to the user-specified interest in the type of content based on said annotation so as to facilitate selection of the modified message without a need to perform a search of the inbox to locate messages having the particular type of content.
Kumar discloses a user interface, receiving an electronic message, and analyzing the message based on preference information. Kumar does not disclose receiving content preference information, annotating the message, and communicating the modified message, but Seniak does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the aggregate electronic mail message handling system of Kumar with the receiving of content preference information, annotating the message, and communicating the modified message of Seniak because 1) a need exists for conveying enough useful information to allow a user to decide whether or not to open an email message (see Kumar [0006]); and 2) a need exists for augmenting an electronic message to include supplemental information (see Seniak [0003]). Receiving of content preference information, annotating a message, and communicating the modified message allows for augmenting an electronic message based on the preference information.

Claims 2, 3, 14, 18
Furthermore, Kumar discloses:
extracting (extracted, see [0081]), via the messaging server, said digital content from said electronic message based on said annotation; and
saving (storing a copy, see [0066, 0083]), in a datastore (database, see [0066]) on the network associated with the messaging server, said extracted digital content;
generating an embedded user interface (UI) (user interface, see [0106]) for viewing and interacting with said extracted digital content (publishing data from the clean version on a tile, scrolling or rolling, see [0083, 0106]); and
communicating, over the network, instructions to said inbox causing the inbox UI to be modified to display said embedded UI, said embedded UI displaying said extracted digital content (see [0106]).

Claims 4, 15, 19
Furthermore, Kumar discloses:
said embedded UI further displaying other extracted digital content items from other messages (displaying one or more messages, additional EMMs, see [0083, 0104]) addressed to said inbox that correspond to said content preference information.

Claims 5, 16, 20
Furthermore, Kumar discloses:
automatically searching, via the messaging server, without user input, a datastore associated with third party entities (content providers, see [0094]) based on information associated with said extracted digital content;
identifying, by the messaging server, based on said search, third party digital content from said datastore, said third party digital content corresponding to said content preference information and being based on said extracted digital content information (targeted advertisements, e.g. hand cream, see [0094]); and
communicating, over the network, said identified third party digital content to said inbox for display (display or presentation, see [0095]) within said inbox UI, said identified third party digital content displayed as a message based on said visual differentiation.

Claim 6
Furthermore, Kumar discloses:
said third party digital content is supplemental content (targeted advertisements or subscription email suggestions provided to user based on activity data, see [0094]) to said received message that was not included in a message previously sent to the user by a providing third party entity.

Claim 7
Furthermore, Kumar discloses:
determining, based on said execution, an identification of a context of the digital content, said context referencing a specific content (e.g. food, fashion, automobiles, bicycling, fitness, bargain hunting, see [0113]) or a categorical taxonomy, wherein said communication is based on said determination.
Furthermore, Seniak teaches:
executing, by the messaging server, a classification and regression software program (software programs, see [0035]) on said extracted digital content.

Claim 8
Furthermore, Seniak teaches:
saving, in a datastore on the network associated with the messaging server, said content preference information (predefined criteria, see [0005]).

Claim 9
Furthermore, Kumar discloses:
receiving, from the user, input (enter an address, see [0113]) indicating said content preference information, wherein said input comprises at least one of a text entry (e.g. URL, see [0113]) by the user in association with a text entry area of the messaging application UI, and a selection of recommended content preference information provided within the messaging application UI.

Claim 10
Furthermore, Kumar discloses:
analyzing activity of said user on the network (track data associated with user activity, see [0094]);
determining, based on said activity, said content preference information (e.g. types of subjects, products, brands, interests, see [0094]); and
communicating, over the network, said content preference information for selection by the user from within the messaging application UI (targeted advertisements or subscription email suggestions may be determined and provided to a user, see [0094]).

Claim 11
Furthermore, Kumar discloses:
said activity is selected from a group consisting of: actions on messages performed by the user (viewed many times/long periods of time, see [0094]), search history of the user (subjects, interests, buying patterns, see [0094]), product identifiers (products, see [0094]) in messages in the inbox of the user, and merchant information (brands, see [0094]).

Claim 12
Furthermore, Kumar discloses:
said content preference information identifies at least one of a product (product, see [0094]) and product category.

Response to Arguments 
103 arguments
Applicant argues that Seniak does not disclose the claim limitations, and there is no motivation to combine the references.

Examiner disagrees. First, Seniak discloses receiving content preference information (predefined criteria, see [0005]) from a user device (client, see [0028]) that is in communication with a messaging server (server, see [0026]), wherein the content preference information identifies a user-specified interest in a type of content (e.g. professional information, biographical information, contact information, publications, communications statistics, photograph, see [0092, 0109]). Note that the supplemental information is stored in a local database and is provided to the user (see [0096]). Kumar also discloses receiving content preference information that identifies a type of content (e.g. text, images, see [0098]).
Second, Seniak discloses annotating the electronic message (generating a modified electronic message, see [0005, 0092]), which comprises modifying the electronic message prior to transmission to said inbox (message is processed before provided to the user, see [0028, 0114]) by adding a content type tag (includes supplemental information, see [0005, 0092]) to the electronic message indicating that said digital content corresponds to said content preference information (predefined criteria, see [0005]). Note that the message is processed before being provided to the user. The message can have supplemental information added. Additionally, a message label or tag can be added to the message (see [0117-0118]).
Finally, Seniak discloses communicating the modified message (modified electronic message, see [0005, 0092]) including the added content type tag (supplemental information, see [0005, 0092]) to said inbox (inbox folder, see [0040]) for visual display (displaying, see [0028]). The modified message is displayed in a manner that visually differentiates the modified message (e.g. highlighting or marking the supplemental information, see [0095]) from other messages in the inbox that do not contain content corresponding to said type of content (object containing the supplemental information is presented in the message header, e.g. photograph, see [0100, 0109]).

There is motivation to combine the references. Kumar discloses a user interface, receiving an electronic message, and analyzing the message based on preference information. Kumar does not disclose receiving content preference information, annotating the message, and communicating the modified message, but Seniak does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the aggregate electronic mail message handling system of Kumar with the receiving of content preference information, annotating the message, and communicating the modified message of Seniak because 1) a need exists for conveying enough useful information to allow a user to decide whether or not to open an email message (see Kumar [0006]); and 2) a need exists for augmenting an electronic message to include supplemental information (see Seniak [0003]). Receiving of content preference information, annotating a message, and communicating the modified message allows for augmenting an electronic message based on the preference information.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Coffey et al. (US 2019/0379625) discloses content-based email expiration. 
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms:
server (see [0030]);
network (see [0031]);
wireless network (see [0032]).
The examined claims are therefore construed with these lexicographic definitions. See MPEP § 2111.01IV. Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision. Therefore, except for the terms expressly recited above that have been lexicographically defined, Examiner concludes that Applicant is not his own lexicographer for any other terms or phrases. See MPEP § 2111.01 IV.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached at 571-272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3688